Warren E. Burger: We'll hear arguments next in 73-328, Lehman against Shaker Heights. Well, I think we can have you proceed whenever you're ready now, Mr. Schwartz.
Leonard J. Schwartz: Thank you, sir. Mr. Chief -- Chief Justice and may it please the Court. This case is factually very simple. The case involves the question of whether a municipality can, on its own city transit system, have an advertising program that accepts any and all takers with one exception, and that is it precludes political advertising. The case arose in 1970 when petitioner, Harry J. Lehman, attempted to purchase a space to promote his candidacy for the state representative sit in Cuyahoga County. He approached Metromedia, respondent, an exclusive advertising agent for the City of Shaker Heights' transit system. It is significant that an employee of Metromedia approve the proposed copy, thereby finding that the copying was not vulgar. It was not greedy. It was not immoral.
William J. Brennan, Jr.: Well, by -- by saying that, then you imply that if it were, they could exclude it even though if we are not political advertising?
Leonard J. Schwartz: I believe no matter what it is, whether it was free speech or not, that this Court has established some criteria and other types of free speech cases, which they could use to preclude advertising. Now, whether or not this particular regulation meets those standards, isn't really a question, because whatever the standard is and one might suggest it might be the taker standard of a foreseeable disruption. But in any event, this innocuous advertising meets any standards.
Warren E. Burger: What if -- what if there had been a declared policy of the City of Shaker Heights? I thought it would be better for the general wellbeing and health of the community not to have people exposed to the ravages of political debate to political exposure, political ads while they're riding to and from work?
Leonard J. Schwartz: The policy is -- the written policy, it's expressed in the contract between the City of Shaker Heights and Metromedia. Metromedia, in its policy, which is reproduced in the appendix of the petition for certiorari, has at the bottom of its total policies a statement that they cannot accept in certain communities, political advertising and Shaker Heights is one of those communities mentioned.
Warren E. Burger: But they didn't articulate the kind of reasons I just suggested, did they?
Leonard J. Schwartz: No, sir. They didn't articulate.
Warren E. Burger: What -- what -- what do you think if they did articulate the reasons I just suggested and others like them?
Leonard J. Schwartz: Well --
Warren E. Burger: You think that would help any?
Leonard J. Schwartz: I think there are times where they could have articulated reasons that would be valid. Now, I think what we have to do before we examine their reasons is look to what test we would apply to those reasons. And I submit that this Court, in many previous cases, particularly in Police Department of the City of Chicago versus Mosley said that the -- in honor for them to prevent free speech, they would have to have a compelling state interest. Now, the reasons that they have used for their policy one is, that there would be administrative problems. They don't state what the administrative problems are. It was a conclusion by the Mayor of the City of Shaker Heights. It's -- other than the conclusion, there is nothing in the record to show any administrative problem. Furthermore, respondent, Metromedia, has political advertising and allows political advertising in many of the transit systems that it deals with. No place did they have an administrative problem other than in Shaker Heights. The second ground, the city has attempted to base its policy on is that the advertisement might be taken as an endorsement. I think there are two answers to this argument. One, the policy of Metromedia states that an endorsement shall be placed on the advertisement which disclaims that the city is endorsed.
William O. Douglas: How many parties --
Potter Stewart: Do you --
William O. Douglas: -- are there in the Ohio political parties? Is that eight or 10?
Leonard J. Schwartz: I would doubt that there are eight or 10, but there are certainly more than the two major parties.
William O. Douglas: The Congress party or American party?
Leonard J. Schwartz: The American party, the Congress party.
William O. Douglas: American party?
Leonard J. Schwartz: Yes, sir.
William O. Douglas: And that's what they meant like administrative problem.
Leonard J. Schwartz: I don't know what they meant by administrative problems. We can certainly speculate but even if they meant that certain parties, they did not agree with would attempt advertising, I think that's the purpose of the First Amendment and certainly that should not be a valid argument.
Potter Stewart: You just pointed out, Mr. Schwartz, that the Metromedia and the city would require the printing of a disclaimer at any kind of this -- on this advertising?
Leonard J. Schwartz: Yes, sir.
Potter Stewart: And you could see the constitutional validity of that requirement after the California case that Justice Brennan wrote. What was it, that -- that -- that held such a requirement on political literature to be constitutionally invalid, Talley against California?
Leonard J. Schwartz: I am embarrassed that I'm not real familiar with Talley but as -- as I understood, it wasn't that that you had state who was putting out the literature --
Potter Stewart: Yeah.
Leonard J. Schwartz: -- rather than --
Potter Stewart: (Inaudible)
Leonard J. Schwartz: -- that this -- the disclaiming that the city is supporting.
Potter Stewart: And now, on that subject, you would indicate that Metromedia will not accept any -- any more else, not -- not at Shaker Heights buy you talked to about the other communities where it does accept it.
Leonard J. Schwartz: It does accept it. Yes, sir.
Potter Stewart: Will not accept any political copy that pictorially, graphically, or otherwise states or suggest the proponents or -- or opponents of the persons or measured advertised, or vulgar, greedy, immoral, monopolistic, illegal or unfair? Do you concede the constitutional validity of that kind of censorship?
Leonard J. Schwartz: No, sir, I do not. But again --
Potter Stewart: But you -- but you used it to make your argument here.
Leonard J. Schwartz: Again, I really don't think that it's presented in the context of the case and I'm only trying to demonstrate that now that the Court has to reach. That is -- the advertising on this case was neither vulgar, greedy, immoral, monopolistic, illegal or unfair.
Potter Stewart: Well, what if they had said, “What a bunch of idiots are the City of Shaker Heights,” it said in its opinion? In their respective opinions, it was.
Leonard J. Schwartz: Well, clearly they did not. They approved it. So, that -- the record is one of them, but to not avoid the --
Potter Stewart: It seem to me from reading your brief that you implicitly conceded, the validity of that -- of those criteria and those standards on the part of Metromedia, and if you do, I suggest you're conceding whatever you're going to do on this case because let's say if Shaker Heights could say -- as far as we're concerned, all political advertising is vulgar. It might be monopolistic. It might be illegal or it might -- and it is illegal because it might be unfair.
Leonard J. Schwartz: Well, I certainly didn't mean to concede it in my brief nor do I concede it now. I just felt that -- that having on the record, an agreement are testimonies that they had approved it, as meeting this criteria meant that I didn't really need to get in to the test, which I think probably the terminal test or -- as I suggested may be the thinker, substantial disruption test. Obscenity would also be one I would agree that under the test this Court has articulated for obscenity, they certainly could preclude that. But beyond that measure, I would not go any further and certainly, I do not think the fact that an advertisement says someone is acting illegally or unfairly would preclude -- and a good example is right now, certain advertisements by the cigarette -- excuse me -- by the oil companies are claiming that there -- the government is acting unfairly towards it. I would think that they -- those advertisements that they have been publishing are -- are legitimate and could be put on the transit system. The other reason that I -- and I guess it comes close to the question presented that they justified their policy on, is that there is a captive audience. And I submit again that that argument has been met by this Court in Pollak and also in Cohen versus California. In Cohen, the Court said that anyone who wished could effectively avoid further bombardment of their sensibility simply by averting their eyes and I can't say that any of us would object to that. We -- many of times, have ridden on buses and we don't want to read an ad. We simply do not read it.
Warren E. Burger: We will pick up at that point in the morning, counsel.